Citation Nr: 0802757	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1974 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran has been incarcerated for a felony since 
August [redacted], 2005.

2.  Prior to his incarceration, he had not established 
entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 1505 (West 2002); 
38 C.F.R. § 3.3, 3.666 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are not applicable to the veteran's claim of 
entitlement to nonservice-connected pension benefits because 
this claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Prinicipi, 
16 Vet. App. 534, 542 (2002).  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).  

38 C.F.R. § 3.666 (2007) provides:  
 
If any individual to or for whom pension is being 
paid under a public or private law administered 
by the Department of Veterans Affairs is 
imprisoned in a Federal, State or local penal 
institution as the result of conviction of a 
felony or misdemeanor, such pension payments will 
be discontinued effective on the 61st day of 
imprisonment following conviction. The payee will 
be informed of his or her rights and the rights 
of dependents to payments while he or she is 
imprisoned as well as the conditions under which 
payments to him or to her may be resumed on his 
or her release from imprisonment. However, no 
apportionment will be made if the veteran or the 
dependent is a fugitive felon as defined in 
paragraph (e) of this section. Payments of 
pension authorized under this section will 
continue until notice is received by the 
Department of Veterans Affairs that the 
imprisonment has terminated. 
 
(a) Disability pension. Payment may be made to 
the spouse, child or children of a veteran 
disqualified under this section: 
(1) If the veteran continues to be eligible 
except for the provisions of this section, 
and 
(2) If the annual income of the spouse or 
child is such that death pension would be 
payable. 
(3) At the rate payable under the death 
pension law or the rate which the veteran 
was receiving at the time of imprisonment, 
whichever is less. 
(4) From the day following the date of 
discontinuance of payments to the veteran, 
subject to payments made to the veteran over 
the same period, if an informal claim is 
received within 1 year after notice to the 
veteran as required by this section and any 
necessary evidence is received within 1 year 
from the date of request; otherwise payments 
may not be made for any period prior to the 
date of receipt of a new informal claim. 

(b) Death pension. Payment may be made to a child 
or children where a surviving spouse or child is 
disqualified under this section: 
(1) If surviving spouse is disqualified to 
child or children at the rate of death 
pension payable if there were no such 
surviving spouse; or 
(2) If a child is disqualified, to a 
surviving spouse or other child or children 
at the rate of death pension payable if 
there were no such child, and 
(3) From the day following the date of 
discontinuance of payments to the 
disqualified person, subject to payments 
made to that person over the same period if 
evidence of income is received within 1 year 
after date of request; otherwise payments 
may not be made for any period prior to the 
date of receipt of an informal claim. 
(4) The income limitation applicable to 
eligible persons will be that which would 
apply if the imprisoned person did not 
exist.
 
(c) Resumption of pension upon release from 
incarceration. Pension will be resumed as of the 
day of release if notice (which constitutes an 
informal claim) is received within 1 year 
following release; otherwise resumption will be 
effective the date of receipt of such notice. 
Where an award or increased award was made to any 
other payee based upon the disqualification of 
the veteran, surviving spouse, or child while in 
prison, such award will be reduced or 
discontinued as of date of last payment and 
pension will be resumed to the released prisoner 
at a rate which will be the difference, if any, 
between the total pension payable and the amount 
which was paid to the other person or persons 
through the date of last payment and thereafter 
the full rate. 
 
(d) Veteran entitled to compensation. If an 
imprisoned veteran is entitled to a lesser rate 
of disability compensation, it shall be awarded 
as of the 61st day of imprisonment in lieu of the 
pension the veteran was receiving if the veteran 
has neither spouse nor child. If the veteran has 
a spouse or a child, compensation will be awarded 
only after the veteran has been furnished an 
explanation of the effect of electing 
compensation on the amount available for 
apportionment. If the veteran then requests 
compensation, it shall be awarded from the date 
veteran requests the Department of Veterans 
Affairs to take such action. 
 
(e) Fugitive felons. (1) Pension is not payable 
on behalf of a veteran for any period during 
which he or she is a fugitive felon. Pension or 
death pension is not payable on behalf of a 
dependent of a veteran for any period during 
which the veteran or the dependent is a fugitive 
felon. 
 
(2) For purposes of this section, the term 
fugitive felon means a person who is a fugitive 
by reason of: (i) Fleeing to avoid prosecution, 
or custody or confinement after conviction for an 
offense, or an attempt to commit an offense, 
which is a felony under the laws of the place 
from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for 
commission of a felony under Federal or State 
law.  

(3) For purposes of paragraph (e) of this 
section, the term felony includes a high 
misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.  

(4) For purposes of paragraph (e) of this 
section, the term dependent means a spouse, 
surviving spouse, child, or dependent parent of a 
veteran.  

The veteran applied for nonservice-connected pension benefits 
in October 2004.   He was initially denied in January 2005 
due to his failure to submit sufficient medical evidence that 
he is permanently and totally disabled or is unable to work 
due to nonservice-connected disabilities.  The veteran 
submitted a Notice of Disagreement as to that denial in May 
2005.  A Statement of the Case was issued in November 2005, 
and the veteran filed a substantive appeal in December 2005.

According to a report printed from the Mississippi Department 
of Correction's website, the veteran has been incarcerated 
since August [redacted], 2005, for a felony.  The total length of 
incarceration is for five years.  Thus the veteran is not 
scheduled to be released until August 2010.  Although the 
veteran has not actually reported his incarceration directly 
to VA, his wife notified the VA Medical Center in Jackson, 
Mississippi, of his incarceration to explain the veteran's 
failure to appear for a VA examination scheduled in January 
2006.  As of October 2006, the veteran reported he is still 
unavailable for VA examination, presumably because he remains 
incarcerated.  

In essence, entitlement to nonservice-connected pension is 
required to be established prior to incarceration in this 
case.  Since the veteran had not established entitlement to 
nonservice-connected pension prior to his incarceration, 
there is no legal basis for eligibility until he is released.  
Nor can there be any payment to the veteran's spouse or 
dependent during his incarceration since a prerequisite for 
such payment is that he was in receipt of pension benefits 
prior to his incarceration.  Thus the applicable law 
precludes consideration of initial entitlement to nonservice-
connected pension during the veteran's ongoing incarceration. 


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.

____________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


